DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Jonathan Raymond, Hayes Soloway P.C. on March 25, 2021.
The application has been amended as follows: 
Claims 18 and 19 canceled.

Allowable Subject Matter
Claims 1-2 and 4-12 allowed.
The following is an examiner’s statement of reasons for allowance:
Lindsay (US 5,010,295) teaches a positioning device for positioning a substrate with a process chamber, a base body, a carrier element (chuck top) which is arranged above the base body and movable in terms of distance from the base body and, wherein, between the base body and carrier element there is a sealed-off cavity to which a pressure can be applied (Fig. 1 2:17-20)  to prevent undesired movement of the carrier element because of an external force, as is recited in Claim 1, however, Lindsay does not disclose a sealed-off cavity and a process chamber arranged in part between the holder and the carrier element nor a holder for an additional substrate that is arranged opposite the carrier element nor that the carrier element comprises a number of extensible and retractable pins.  Johnson (US 2015/0206783) does teach a process chamber arranged at least in part between the holder and carrier element and, moreover, teaches a holder for an additional substrate which is arranged opposite the carrier element (Figs. 4A 4B paragraph [0047]), however, while Johnson teaches transfer pins that hold a supported wafer in place (Fig. 1B paragraph [0037]), it does not disclose an adjustment 
Other prior art considered included Johannsmeier (US 3,674,368) which teaches an additional substrate holder as an alignment mechanism using a vacuum chuck plate, but there is no process chamber (2:45-58) such that these two elements are arranged in parallel planes spaced a certain distance apart nor is there a separate sealed cavity that is sealed-off from the process chamber, Tsukamoto (US 2004/0036850)  does teach a substrate attracting and holding system with a plurality of pin contact type protrusion, but this system is dedicated to holding the substrate in place while measuring the degree of the flexure and for making the contact area small to reduce the influence of a foreign particle caught between the base and carrier. 
Other prior art considered included Kitahara (JP2012186243A), Sugiyama (US 2011/0214809), Kito (US 2014/0072774), Yamane (US 5,858,587), Devitt (US 2006/0060259), Horikoshi (US 2010/0139836), Sorabji (US 2015/005011) and Li (US 6,063,196) but these did not teach or suggest a combination of a holder for an additional substrate or wafer arranged opposite a carrier element or chuck with a separate sealed-off cavity to which a negative pressure is applied in a precise way to prevent undesired movement of the carrier element because of an external force.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598.  The examiner can normally be reached on M-Th 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WAYNE K. SWIER/             Examiner, Art Unit 1748                                                                                                                                                                                           
/MATTHEW J DANIELS/             Primary Examiner, Art Unit 1742